This is a case in which the defendants below have appealed from a final decree in favor of the complainant, in a suit in equity which the complainant brought against the defendants below, for the foreclosure of a contract for the sale of lands.
The sole question raised by the pleadings was whether or not under provisions of the last will and testament of D. R. Armstrong, deceased, his widow received a fee simple title to all of her husband's property here involved, except his homestead with which the parties to this appeal are not concerned. The Chancellor held that a fee simple estate was crated in the wife and we find no error in that ruling.
The law is that the intention of the testator as therein expressed, shall prevail over all other considerations, if consistent with the principles of law. Dean v. Crews, *Page 346 77 Fla. 319, 81 Sou. Rep. 479. The will involved in this case contained a provision reading as follows: "I leave all my property, personal and otherwise to my wife," which language, taken in connection with the context, is to be construed as an absolute devise of all property to the wife, except the homestead, which latter consisting of a house and three lots, the testator expressly directed to "be set apart as home for wife for her life."
The decree appealed from is affirmed.
WHITFIELD, TERRELL and BUFORD, J. J., concur.